 
 
IV 
108th CONGRESS
2d Session
H. RES. 726 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2004 
Mr. Bereuter (for himself, Mr. Emanuel, Mr. Wexler, and Mr. Burton of Indiana) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Congratulating the people of Serbia and government of Serbia for conducting a democratic, free and fair presidential election and for reaffirming Serbia’s commitment to peace, democracy, and the rule of law. 
  
Whereas the democratic revolution in Serbia on October 5, 2000, resulted in the overthrow of President Slobodan Milosevic; 
Whereas the Prime Minister of Serbia, Zoran Djindjic, a leader of the Democratic Party, was assassinated in March 2003, threatening Serbia’s democratic reforms; 
Whereas Mr. Boris Tadic, a close friend and colleague of Mr. Djindjic, was elected President of Serbia on June 27, 2004, by a majority of Serbian voters who chose his path of reform and opportunity over radicalism, isolation, and conflict; 
Whereas, as Minister of Defense of the Government of Serbia and Montenegro, Mr. Tadic demonstrated courage, composure, dignity, and wisdom during the outbreak of ethnic violence in Kosovo between March 17–19, 2004, by not deploying Serbian military forces in reaction to the violence and by working with the North Atlantic Treaty Organization’s Kosovo Force (KFOR) to resolve the crisis; 
Whereas, as Minister of Defense of the Government of Serbia and Montenegro, Mr. Tadic achieved significant reforms of the Serbian military and security organizations; 
Whereas the 2004 presidential election in Serbia signifies a turning point for Serbia and offers hope and opportunity to the Serbian people; 
Whereas President Tadic has affirmed that full cooperation with the International Criminal Tribunal for the former Yugoslavia (ICTY) is a pre-condition for Serbia’s political and economic integration with the West; and 
Whereas Serbia and the Serbian people remain committed to democratic reforms and the path toward regional cooperation and integration into Europe and Euro-Atlantic institutions, including the North Atlantic Treaty Organization (NATO) and the European Union (EU): Now, therefore, be it
 
That the House of Representatives—
(1)commends the people of Serbia and the government of Serbia for conducting a democratic, free and fair presidential election;
(2)supports continued democratic reforms in Serbia and urges President Tadic and Prime Minister Kostunica to continue the reform processes begun in October 2000; and
(3)recognizes the importance of strengthening regional stability and democracy in the Balkans and encourages and supports the integration of Serbia and Montenegro into Euro-Atlantic institutions. 
 
